Case 2:19-cv-02070-TJH-PLA Document 31-1 Filed 07/22/20 Page 1 of 5 Page ID #:146




    1
        Thomas P. Riley, SBN 194706
    2   LAW OFFICES OF THOMAS P. RILEY, P.C.
    3
        First Library Square
        1114 Fremont Ave.
    4   South Pasadena, CA 91030
    5
        Tel: 626-799-9797
    6   Fax: 626-799-9795
    7   TPRLAW@att.net

    8   Attorneys for Plaintiff
    9   Innovative Sports Management, Inc.,
        d/b/a Integrated Sports Media
   10

   11                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   12                            WESTERN DIVISION
   13                                                   Case No.: 2:19-cv-02070-TJH-PLA
        Innovative Sports Management, Inc.,
   14   d/b/a Integrated Sports Media                   DECLARATION OF THOMAS P.
                                                        RILEY IN SUPPORT OF
   15                                                   PLAINTIFF’S STATUS REPORT
                     Plaintiff,                         REGARDING THE OUTCOME
   16                                                   OF THE MEDIATION
   17         vs.
   18   Edwin R. Inga,
   19
                     Defendant.
   20

   21   I, THOMAS P. RILEY, declare as follows:
   22
              1.     I am counsel for the Plaintiff in this matter. I am duly licensed to
   23
        practice law in the State of California and in this Court.
   24

   25         2.     I have personal knowledge of each and every fact stated herein and
   26
        could competently testify thereto if called as a witness.
   27

   28
        ///

                                                  -1-
Case 2:19-cv-02070-TJH-PLA Document 31-1 Filed 07/22/20 Page 2 of 5 Page ID #:147




    1
              3.    I make this Declaration in Support of Plaintiff’s Status Report

    2   Regarding the Outcome of the Mediation.
    3
              4.    Due to prior problems with the Defendant failing to cooperate
    4

    5   regarding the scheduling of the mediation on February 3, 2020, Defendant was

    6   ordered to appear before the Honorable Paul L. Abrams on February 19, 2020 and
    7
        show cause why sanctions should not be imposed on him (ECF 25).
    8
    9         5. The Defendant appeared as ordered at the hearing and the Court re-set the

   10   mediation cut-off date, discovery cut-off date, and motion cut-off dates and
   11
        notified Defendant of same (ECF 29).
   12

   13         6. On July 6, 2020, at approximately 11:25 A.M., administrative assistant

   14   Isabella Fernandez called the Defendant to discuss scheduling the mediation. Ms.
   15
        Fernandez had already lined up a mediator who was available to conduct a
   16

   17   mediation (via Zoom) and was experienced in conducting mediations in the piracy
   18   matters having conducted two (2) earlier this year. The Defendant answered the
   19
        phone when Ms. Fernandez called, began shouting at her, and then hung up the
   20

   21   phone. Approximately ten (10) minutes later, administrative assistant Karla Diaz,
   22   who is bi-lingual and fluent in Spanish called the Defendant. When Ms. Diaz
   23
        spoke to the Defendant, he began yelling at her from the outset of the call. When
   24

   25   she specifically asked him if he would be available for the mediation via Zoom on
   26   July 15, 2020, the Defendant told Ms. Diaz, “ he wasn’t doing anything, he was
   27
        going to the Court.” The Defendant refused to tell Ms. Diaz whether July 15, 2020
   28

                                                 -2-
Case 2:19-cv-02070-TJH-PLA Document 31-1 Filed 07/22/20 Page 3 of 5 Page ID #:148




    1
        was an inconvenient date or if he was refusing to participate in mediation,

    2   generally. The Defendant became abusive on the telephone and informed Ms. Diaz
    3
        he had health problems as was purportedly at the doctor’s office.
    4

    5         7. On July 8, 2020, Plaintiff’s counsel took a phone call from Arturo Inga,

    6   Defendant’s younger brother. Arturo Inga apologized for his brother’s behavior
    7
        with Plaintiff’s counsel’s staff and explained his brother was going through
    8
    9   challenging health problems. Arturo Inga and Plaintiff’s counsel discussed

   10   resolution of the underlying lawsuit and Plaintiff’s counsel conveyed a settlement
   11
        demand. Arturo Inga informed Plaintiff’s counsel he would get back to him after
   12

   13   he discussed the demand with his brother.

   14         8. Earlier today, Plaintiff’s counsel spoke with Arturo Inga again. He stated
   15
        that his brother was unwilling to meaningfully discuss settlement. However, Mr.
   16

   17   Inga has also stated he intended to speak with other family members of
   18   Defendant’s immediate and extended families about resources they might be able
   19
        to contribute toward settlement.
   20

   21         9. At this time, Plainitff’s counsel awaits further communications from Mr.
   22   A. Inga, the Defendant himself, or the Defendant’s legal representative.
   23
        ///
   24

   25   ///
   26   ///
   27
        ///
   28

                                                 -3-
Case 2:19-cv-02070-TJH-PLA Document 31-1 Filed 07/22/20 Page 4 of 5 Page ID #:149




    1
                10. On a personal and professional note, Plaintiff’s counsel most sincerely

    2   apologizes that the foregoing difficulties in securing the cooperation and
    3
        participation of the Defendants regarding the mediation and a formal request to
    4

    5   extend the mediation completion deadline was not brought to the Court’s attention

    6   in advance of the original mediation completion deadline. Plaintiff’s counsel had
    7
        every intention of doing so, however, formal notice and/or a request was not made
    8
    9   to the Court in advance of the original mediation completion deadline as Plaintiff’s

   10   counsel was preparing and appearing in three (3) other mediations as well as
   11
        preparing and coordinating with his client and local counsel on a matter set for trial
   12

   13   on July 23, 2020 1. In the future, Plaintiff’s counsel will make certain a formal

   14   motion or proposed stipulation is made prior to any mediation completion
   15
        deadlines so that Court and its staff are not unnecessarily burdened with requesting
   16

   17   status reports from the Plaintiff regarding the outcomes of the mediations to be
   18   conducted.
   19

   20

   21

   22           Executed this 22nd day of July 2020 at South Pasadena, California.
   23

   24                                                     By:      /s/ Thomas P. Riley
                                                                   Thomas P. Riley
   25

   26

   27   1
         Please see Innovative Sports Management, Inc. v. Rafael Canova, 19-cv-02076-TJH-PLA (USDC CDCA),
        Innovative Sports Management, Inc. v. Freddy Lozano, et al. 19-cv-02081-TJH-PLA (USDC CDCA), Innovative
   28   Sports Management, Inc. v. Tineo, et al., 19-cv-06483-EMC (USDC NDCA), and J & J Sports Productions, Inc. v.
        Lee, 19-cv-09232-WMR (USDC NDGA)
                                                             -4-
Case 2:19-cv-02070-TJH-PLA Document 31-1 Filed 07/22/20 Page 5 of 5 Page ID #:150




    1
                                      PROOF OF SERVICE

    2         I declare that:
    3
               I am employed in the County of Los Angeles, California. I am over the age
    4   of eighteen years and not a party to the within cause; my business address is First
    5   Library Square, 1114 Fremont Avenue, South Pasadena, California 91030. I am
        readily familiar with this law firm’s practice for collection and processing of
    6   correspondence/documents for mail in the ordinary course of business.
    7         On July 22, 2020, I caused to serve the following document entitled:
    8
              DECLARATION OF THOMAS P. RILEY IN SUPPORT OF
    9         PLAINITFF’S STATUS REPORT REGARDING THE OUTCOME OF
              THE MEDIATION
   10

   11   On all parties referenced by enclosing a true copy thereof in a sealed envelope
        with postage prepaid and following ordinary business practices, said envelope was
   12
        addressed to:
   13
              Edwin R. Inga (Defendant)
   14
              1905 South Western Avenue, No. 8
   15
              Los Angeles, CA 90018
   16

   17          The fully sealed envelope with pre-paid postage was thereafter placed in our
   18
        law firm’s outbound mail receptacle in order that this particular piece of mail
        could be taken to the United States Post Office in South Pasadena, California later
   19   this day by myself (or by another administrative assistant duly employed by our
   20
        law firm).

   21          I declare under the penalty of perjury pursuant to the laws of the United
   22   States that the foregoing is true and correct and that this declaration was executed
        on July 22, 2020, at South Pasadena, California.
   23

   24   Dated: July 22, 2020                            /s/ Isabella Fernandez
   25                                                   ISABELLA FERNANDEZ

   26

   27

   28

                                                  -5-
